ORDER
ANTHONY J. CABELO of NEWARK, who was admitted to the bar of this State in 1975, and who was thereafter temporarily suspended from the practice of law by Order of this Court dated September 20, 1995, and who remains suspended at this time, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that ANTHONY J. CABELO is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that the Office of Attorney Ethics may transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by ANTHONY J. CABELO, which funds were restrained from disbursement by this Court’s Order of September 20, 1995, and it is further
*590ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys.